Citation Nr: 1000016	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-17 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of chondromalacia of the right knee currently 
evaluated as 10 percent disabling.

2.  Evaluation of post traumatic degenerative joint disease 
of he left knee currently rated as 20 percent disabling.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to 
September 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from November 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in October 2009.  A 
transcript of this proceeding has been associated with the 
claims file.

The issue of entitlement to service connection for 
degenerative disc disease of the cervical spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In October 2009 correspondence and during the October 2009 
Board hearing the Veteran indicated that she wished to 
withdraw her appeal concerning the issues of entitlement to 
service connection for chronic obstructive pulmonary disease, 
entitlement to an initial disability rating greater than 10 
percent for chondromalacia of the right knee, and entitlement 
to a disability rating greater than 20 percent for post 
traumatic degenerative joint disease of the left knee.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for chronic obstructive pulmonary disease, 
entitlement to an initial disability rating greater than 10 
percent for chondromalacia of the right knee, and entitlement 
to a disability rating greater than 20 percent for post 
traumatic degenerative joint disease of the left knee.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2003 rating decision the RO granted service 
connection for chondromalacia of the right knee and assigned 
a 10 percent disability rating.  In a February 2004 rating 
decision, the RO denied the Veteran's claim of service 
connection for COPD and continued a 20 percent evaluation for 
post traumatic degenerative joint disease of the left knee.  
The Veteran disagreed with these determinations in October 
2004 perfected an appeal to the Board in April 2006.  

In October 2009 correspondence the Veteran indicated that she 
wished to withdraw her appeal concerning the issues of issues 
regarding COPD and bilateral knee disorders.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 
20.204.  

The Veteran has properly withdrawn her appeal concerning the 
issues of entitlement to service connection for chronic 
obstructive pulmonary disease, entitlement to an initial 
disability rating greater than 10 percent for chondromalacia 
of the right knee, and entitlement to a disability rating 
greater than 20 percent for post traumatic degenerative joint 
disease of the left knee, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.


ORDER

The appeal concerning the issues of entitlement to service 
connection for chronic obstructive pulmonary disease, 
entitlement to an initial disability rating greater than 10 
percent for chondromalacia of the right knee, and entitlement 
to a disability rating greater than 20 percent for post 
traumatic degenerative joint disease of the left knee is 
dismissed.


REMAND

The Veteran contends that she injured her neck during 
military service in approximately December 1979, when a 
fellow postal clerk threw a bag of mail directly at her head 
and neck.  

The Veteran was afforded a VA examination regarding the 
cervical spine in August 2008.  Initially, the August 2008 
examiner noted that service treatment records did not 
document an injury to the neck.  Upon physical examination of 
the Veteran, the examiner diagnosed the Veteran with 
degenerative disc disease of the cervical spine.  The 
examiner also opined that he could not resolve the issue of 
cervical spine service connection without resorting to mere 
speculation.  He noted that there was no documentation 
whatsoever concerning a cervical spine injury while in 
service.  

A review of the treatment records shows that in January 1980, 
the Veteran was seen for upper thoracic pain, "likely 
related to bed" and it appears that cervical spine X-rays 
were ordered.  Moreover, a report of a VA examination of 
February 2006 conducted for other disabilities, notes that 
service treatment records showed complaints of neck and upper 
back pain.  During the hearing of October 2009 the Veteran at 
one point stated that she oftentimes refers to her "neck" 
as her "back."  The Veteran has argued that she has 
experienced neck/back pain since service.  

Considering the evidence as a whole, the Board finds that the 
January 1980 reports of upper thoracic pain, included the 
neck area.  The August 2008 examiner was not able to render 
an opinion regarding the etiology of the Veteran's cervical 
spine disability because he could find no noted complaints in 
service.  However, having determined that the records do show 
complaints in service, the Board finds that a new opinion 
which specifically considers the reports of thoracic spine 
pain in service is necessary.

The Board further notes that VA outpatient treatment records 
of August 2007 notes that brain and cervical spine magnetic 
resonance imaging scans (MRIs) were to be scheduled.  
Additional records show results of a brain MRI.  However, 
while there are cervical spine MRI findings which predate the 
entry of August 2007, there are no cervical spine MRI 
findings after August 2007.  Therefore, the Board cannot be 
certain that all outpatient treatment records have been 
associated with the claims file.  The RO should determine if 
a cervical spine MRI was conducted pursuant to the August 
2007 order, and if so, the findings of the MRI should be 
obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether the 
Veteran underwent a cervical spine MRI 
pursuant to the August 2007 VA 
outpatient treatment note and associate 
any recent and missing VA treatment 
records, including a recent cervical 
spine MRI, with the claims file. 

2.  The RO should return the file to 
the August 2008 examiner and ask that 
he provide a new opinion regarding the 
etiology of the Veteran's cervical 
spine disability.  The examiner is to 
specifically consider the Veteran's 
reports of upper thoracic pain in 
January 1980.  The examiner should be 
advised that the Veteran's reports of 
upper back pain have been considered by 
the Board to include reports of neck 
pain.  If the August 2008 examiner is 
not available, the RO should forward 
the file to another examiner who can 
provide the requested opinion.  The 
claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current cervical spine disability first 
manifested in service or is otherwise 
related to military service to include 
the complaints of upper thoracic pain 
in January 1980.  The examiner should 
provide a complete rationale for the 
requested opinion.  

3.  After the above development has 
been completed, readjudicate the issue 
on appeal.  If all the desired benefits 
are not granted, a supplemental 
statement of the case should be 
furnished to the Veteran and her 
representative.  The case should then 
be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


